Case 3:17-cv-03226-MAS-DE

DASTI, MURPHY
McGUCKIN, ULAKY,
KOUTSOURIS & CONNORS

COUNSELLORS AT LAW
620 WEST LACEY ROAD

P.O. BOX 1057
FORKED RIVER, N.J.08731

 

(A Document 112-2 Filed 03/05/21 Page 1 of 2 PagelD: 2495

ORDINANCE NO. 06-20
AN ORDINANCE OF THE TOWNSHIP OF JACKSON,
COUNTY OF OCEAN, STATE OF NEW JERSEY
AMENDING AND SUPPLEMENTING CHAPTER 244 OF
THE TOWNSHIP CODE SO AS TO REPEAL ORDINANCE
04-17 OF THE TOWNSHIP CODE OF THE TOWNSHIP OF
JACKSON
NOW, THEREFORE, BE IT ORDAINED, by the governing body of the
Township of Jackson, County of Ocean, State of New Jersey, as follows:
SECTION 1. Ordinance 04-17 be and hereby is repealed.
SECTION 2. All Ordinances or parts of Ordinances inconsistent herewith are
hereby repealed.
SECTION 3. If any section, subsection, sentence, clause, phrase or portion of
this Ordinance is for any reason held to be invalid or unconstitutional by a Court of competent
jurisdiction, such portion shall be deemed a separate, distinct and independent provision, and

such holding shall not affect the validity of the remaining portions hereof.

SECTION 4. This Ordinance shall take ‘effect after second reading and
m4 \

 

 

 

WA 4
publication as required by law. 5
%
MAYOR MICHAEL REINA
NOTICE

NOTICE IS HEREBY GIVEN that the foregoing Ordinance was introduced and passed
by the Township Council on first reading at a meeting of the Township Council of the
Township of Jackson held on the 12" day of May, 2020, and will be considered for second
reading and final passage at a regular meeting of the Township Council to be held on the 26"
day of May , 2020, at 6:00 p.m., at the Township Municipal Building, located at 95 West
Veterans Highway, Jackson, New Jersey, at which time and place any persons desiring to be
heard upon the same will be given the opportunity to be so heard. Should the building be
closed to the public, then public comment will be available through Zoom Webinar on May 26,
2020.

 

Janice Kisty, RMC
Jackson Township Clerk

ZACLIENT MATTERS - GL\Jackson Twp. Attormey\GL-29116 GENERAL MATTERS - TOWNSHIP CLERK\2020 ORDINANCES \Ordinance Repealing Ordinance 04-17.doex

1

 

 
Case 3:17-cv-03226-MAS-DEA Document 112-2 Filed 03/05/21 Page 2 of 2 PagelD: 2496

AFFIDAVIT OF PUBLICATION

)

STATE OF NEW JERSEY )
)ss
COUNTY OF OCEAN)

I, Janice Kisty, Township Clerk of the Township of Jackson, County of Ocean, State of
New Jersey, certify that the attached legal notice is a true copy of such notice which
was published in the Asbury Park Press, a newspaper of general circulation in the
County ofOcean,on_. ss) AY AFA D020 .

a
Certified this ds dayof__ NA Y ,20.70.

JANICE KI , TOWNSHIP.CLE
JACKSON TOWNSHIP ~

 

 
